Citation Nr: 0313725	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  02-00 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for residuals of a right 
ankle injury.

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from February 1980 to February 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).  That decision, in pertinent part, denied 
service connection for residuals of a right ankle injury and 
a bilateral foot disorder.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in May 2002.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  See also Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that the evidentiary 
development was needed prior to final appellate consideration 
of this claim.  As set out in an internal development 
memorandum, a VA examination was requested to determine the 
nature and etiology of any current right ankle disability and 
bilateral foot disability.  The examiner was asked to offer 
an opinion as to whether it was as likely as not that any 
such currently diagnosed disorders were related to the 
veteran' service.

However, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the AOJ for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit further held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid because, in providing only 
30 days for an appellant to respond to a notice from the 
Board that information or evidence is needed from the 
appellant, it violates the provision, contained in 38 
U.S.C.A. § 5103, of a one-year period in which to respond to 
such a request.  Thus, in light of this new judicial 
precedent, the Board is compelled to remand the veteran's 
case to the RO for review as to whether all the essential 
evidence needed to consider his claim has been obtained, and 
for issuance of a supplemental statement of the case (SSOC) 
regarding all evidence received since the December 2001 
statement of the case

Finally, because the record reflects that the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).



Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:


1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).

2.  The RO should review the additional 
evidence that has been added to the claims 
file and determine whether the benefits 
sought on appeal may now be granted.

3.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




